El Juez Asociado Señob, Audrey,
emitió la opinión del tribunal.
Esta apelación fué interpuesta contra sentencia qüe de-claró sin lugar una demanda de injunction para recobrar la posesión de un terreno.
Resulta de la prueba que la demandante María La O Solís Vda. de Alonso estaba en posesión desde diez años antes de presentar su demanda de un solar de 346 metros 65 centímetros cuadrados en la población nueva de Loíza, conocida por Canóvanas, que le había cedido dicho municipio, en cuyo terreno fabricó una casa. Algún tiempo des-*606pues la demandante compró a dicto municipio el expresado solar, que le fue vendido como agrupación de los solares números 1 y 25 del plano .de urbanización del municipio. Dos años después el demandado Juan Esquilín derribó la cerca de planetas de zinc y de alambre en el sitio correspon-diente al solar núm. 1 y con el otro demandado se posesio-naron de ese terreno con la oposición de la demandante y con la protesta expresa de ella de que fabricaran allí una casa por ser ella dueña y poseedora de ese terreno por compra al municipio, inscrita en el Registro de la Propiedad. Según los demandados el municipio de Loíza acababa de ce-derles el solar núm. 1 para fabricar en él. Entonces fué presentada la demanda de injunction para recobrar la po-sesión del solar núm. 1, cuya descripción tace.
Los motivos que tuvo la corte inferior para la sentencia que dictó fueron que si declaraba con lugar la demanda tendría que ordenar la demolición de la casa construida por los demandados ya que no podía conceder la posesión del solar y dejarlo ocupado por la casa; demolición que no podía ordenarse en esta clase de procedimiento: y que tampoco puede determinarse en este procedimiento si los demandados fabricaron de mala fe a los efectos de que tayan perdido lo edificado por ellos según el artículo 371 del Có-digo Civil. En conclusión, entendió que la demanda de injunction o de interdicto para recobrar la posesión no es el remedio procedente en este caso y que la demandante tiene que reclamar su solar en un juicio ordinario donde pueda resolverse con respecto a la casa.
 La ley concede a toda persona que es privada de la posesión material de un bien inmueble el derecho de recobrarlo mediante el procedimiento rápido y especial de una demanda de injunction. Artículo 690 del Código Civil, edición de 1930. Por consiguiente, habiendo sido despojada la demandante de la posesión del solar núm. 1 por actos de los demandados y con la protesta de ella, tiene derecho a que *607en esa clase de procedimiento se le restituya la posesión que se le quitó, sin necesidad de establecer su reclamación en un juicio ordinario. Esa ley no contiene excepciones. Si los demandados creen tener algún derecho a la casa por ha-berla fabricado de buena fe en terreno de la demandante, o si se creen con derecho al expresado solar, son ellos los que tendrán que acudir a un juicio ordinario en reclamación de los derechos que crean asistirles. Ellos no pueden privar a la demandante del remedio que le concede la ley porque después de despojarla de su propiedad hayan fabricado una casa en el terreno que así ocuparon.
La parte demandante no pide que la casa sea destruida ni tal cosa podría declararse en este procedimiento. Lo mismo ocurre respecto a si los demandados construyeron de buena o de mala fe. Pero es indudable que la demandante tiene derecho a que se le restituya en la posesión del terreno de que le privaron los demandados, sin perjuicio de los derechos que asistan a éstos por la edificación que hicieron en el terreno de que despojaron a la demandante. En el caso de González v. Rivera, 31 D. P. R. 306, la Corte de Distrito de Arecibo tuvo casi los mismos fundamentos que en este caso ha tenido la corte inferior para negar la petición de injunction. Sin embargo, revocamos la sentencia y ordenamos que se restituyera al demandante en la posesión del terreno no ocupado por la casa que fabricó el demandado, porque no se demostró una oposición tal a la fabricación de la casa que diera derecho al peticionario al remedio mediante la devolución del terreno realmente ocupado de tal modo. En el caso presente la demandante se opuso tenazmente a la ocupación del terreno y a la fabricación de la casa.

La sentencia apelada debe ser revocada y dictarse otra ordenando que la demandante recobre la posesión de todo él solar de que fue privada por los demandados, sin perjui-cio de los derechos que puedan asistir a los que fabricaron la casa, con. las costas.